Cuyahoga App. No. 81709, 2002-0hio-6062. This cause was filed as a discretionary appeal. Upon consideration of appellant’s jurisdictional memorandum, it is determined by the court that this cause originated in the court of appeals and therefore should proceed as an appeal of right pursuant to S.Ct.Prac.R. II(1)(A)(1).
IT IS ORDERED by the court that the Clerk issue an order for the transmittal of the record from *1476the Court of Appeals for Cuyahoga County and the parties shall proceed in accordance with S.CtPrae.R. VI.